TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-04-00464-CV



                                    In re Ruby V. Ludwig



                                     NO. 03-04-00466-CV



                                       In re Joy Higdon


                    ORIGINAL PROCEEDINGS FROM TRAVIS COUNTY



                           MEMORANDUM OPINION

              On December 15, 2006, the supreme court held that this Court erred in granting Ruby

V. Ludwig’s and Joy Higdon’s petitions for writ of mandamus because they had an adequate remedy

by appeal. See In re Texas Dep’t of Family & Protective Servs., No. 04-1043, 2006 Tex. LEXIS

1265, at *11–*12 (Tex. December 15, 2006). Consequently, we vacate our original order issued on

October 21, 2004, and deny the relators’ petitions for writ of mandamus.




                                            Bea Ann Smith, Justice

Before Justices Kidd, B. A. Smith and Puryear;
    Justice Kidd Not Participating

Filed: December 20, 2006